PER CURIAM.
Missouri inmate Randy G. Spencer appeals from the district court’s1 dismissal of his 42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915A(b)(1) and (2). Upon careful de novo review of the record, see Portley-El v. Brill, 288 F.3d 1063, 1065 (8th Cir.2002), we conclude that Spencer’s complaint was properly dismissed because it failed to state a claim upon which relief could be granted.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The HONORABLE FERNANDO J. GAITAN, JR., United States District Judge for the Western District of Missouri.